Exhibit 10.5

 

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT

 

This Confidential Waiver and Release Agreement (the “Agreement”) is entered into
by and between Angelina Bingham (“Employee”) and 1st Century Bank, National
Association (the “Bank”).  The purpose of this Agreement is to resolve and
compromise any and all disputes and controversies of any nature existing between
Employee and the Bank, including, but not limited to, any claims arising out of
Employee’s employment with, and separation from, the Bank.

 

1.     Separation of Employment. Employee’s employment with the Bank is being
terminated without cause pursuant to Paragraph 5(a) of the Employment Agreement
previously entered into between Employee and the Bank on January 9, 2006 (“the
Employment Agreement”).    Employee’s last day of employment with the Bank shall
be May 31, 2006.

 

2.     Separation Pay and Benefits Continuation.  The Bank agrees that, after
receipt by the Bank of a duly executed original of this Agreement and on the
first day following expiration of the Revocation Period set forth in Paragraph
7, below, the Bank shall pay to Employee severance pay in an amount equal to six
months of Employee’s annual base salary or $87,500, as set forth in Paragraph
5(a)(i) of the Employment Agreement, less all applicable state and federal
withholdings and less the amount of $2,739.42 reflecting vacation time taken by
Employee for which no vacation accrual had been earned. The Bank shall also
provide for continuation of Employee’s coverage under the group medical care,
disability and life insurance benefit plans consistent with the terms set forth
in Paragraph 5(a)(ii) of the Employment Agreement.  Employee’s rights regarding
stock options shall be governed by the terms of her stock option grant agreement
and the Bank’s applicable stock option plan, as modified by the acceleration of
stock options effected by resolution of the Board of Directors on October 20,
2005 and the Resale Restriction Agreement dated October 20, 2005.

 

3.     Warranty. Employee acknowledges that she has received all monies and
other benefits due her as a result of her employment with and separation from
the Bank.

 

4.     Employee’s Release of Known and Unknown Claims.  In exchange for the
agreements contained in this Agreement, Employee agrees unconditionally and
forever to release and discharge the Bank, and any of their affiliated business
entities, as well as all of their respective current and former owners,
officers, directors, employees, representatives, attorneys, agents and assigns,
from any and all claims, actions, causes of action, demands, rights, or damages
of any kind or nature which Employee may now have, or ever have, whether known
or unknown, including any claims, causes of action or demands of any nature
arising out of or in any way relating to her employment with, or separation from
the Bank on or before the date of the execution of this Agreement.

 

This release specifically includes, but is not limited to, any claims for fraud;
breach of contract; breach of implied covenant of good faith and fair dealing;
inducement of breach; interference with contract; wrongful or unlawful discharge
or demotion; violation of

 

--------------------------------------------------------------------------------


 

public policy; sexual or any other type of assault and battery; invasion of
privacy; intentional or negligent infliction of emotional distress; intentional
or negligent misrepresentation; conspiracy; failure to pay wages, benefits,
vacation pay, severance pay, attorneys’ fees, or other compensation of any sort;
discrimination or harassment on the basis of race, color, sex, gender, national
origin, ancestry, religion, disability, handicap, medical condition, marital
status, sexual orientation or any other protected category; any claim under
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, as amended
by the Older Workers Benefits Protection Act of 1990, the Family Medical Leave
Act, the California Family Rights Act, and the California Fair Employment and
Housing Act, or Section 1981 of Title 42 of the United States Code; violation of
COBRA; violation of any safety and health laws, statutes or regulations;
violation of ERISA; violation of the Internal Revenue Code; or any other
wrongful conduct, based upon events occurring prior to the date of execution of
this Agreement.

 

Employee further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

 

5.     Knowing and Voluntary.  Employee represents and agrees that she is
entering into this Agreement knowingly and voluntarily. Employee affirms that no
promise or inducement was made to cause her to enter into this Agreement, other
than the severance pay promised to Employee in this Agreement.  Employee further
confirms that she has not relied upon any other statement or representation by
anyone other than what is in this Agreement as a basis for her agreement.

 

6.     Execution of Agreement. Employee expressly acknowledges that she has been
provided twenty-one (21) days to consider this Agreement and that she was
informed that she had the right to consult with counsel regarding this
Agreement, and that she has had the opportunity to consult with counsel.  To the
extent that Employee has taken fewer than twenty-one (21) days to consider this
Agreement, Employee acknowledges that she had sufficient time to consider the
Agreement and to consult with counsel and that she does not desire additional
time.

 

7.     Revocation.  This Agreement is revocable by Employee for a period of
seven calendar days following her execution of this Agreement.  The revocation
must be in writing, must specifically revoke this Agreement, and must be
received by the Bank’s President prior to the eighth calendar day following the
execution of this Agreement.  This Agreement becomes effective, enforceable and
irrevocable on the eighth calendar day following Employee’s execution of this
Agreement.

 

8.     The Bank’s Release of Claims against Employee.  The Bank agrees
unconditionally and forever to release and discharge Employee, as well as any of
her

 

--------------------------------------------------------------------------------


 

representatives and heirs, from any and all claims, actions, causes of action,
demands, rights or damages of any kind or nature which the Bank may now have, or
ever have, whether known or unknown, including any claims, causes of action or
demands of any nature arising out of or in any way relating to Employee’s
employment with, or separation from the Bank, and including a waiver of the
provisions and protections of California Civil Code Section 1542, on or before
the date of execution of this Agreement; provided, however, that the Bank
reserves the right to rescind its release of Employee in the event Employee: 
(a) is convicted for committing a fraud upon the Bank or its customers, or
(b) becomes the subject of a formal enforcement order by any federal banking
agency due to her actions or omissions while an officer of the Bank, to the
extent of any resulting loss or damage to, or civil monetary penalty imposed
upon, the Bank.

 

9.     References.  Employee agrees to refer any prospective employers seeking
references to the Bank’s Executive Vice President and Chief Operating Officer. 
Upon receiving such an inquiry from an prospective employer of Employee, the
Executive Vice President and Chief Operating Officer shall respond by
acknowledging Employee’s dates of employment with the Bank and title only and
will take no action to disparage or interfere with potential employment
opportunities of Employee.

 

10.   Non-Disparagement of Bank.  Employee agrees not to make any negative,
disparaging, detrimental or derogatory comments to any third party about the
Bank or any of its employees, officers or directors.

 

11.   Return of Property. Employee agrees to return to the Bank immediately all
property of the Bank that Employee has in her custody or control.  By signing
this Agreement, Employee hereby certifies that she will not retain possession of
any of the Bank’s property.

 

12.   Confidentiality of Bank Information and Non-Solicitation.  Employee agrees
to strictly comply with the Confidentiality and Business Protection Covenants
contained in Paragraphs 6 and 9 of her Employment Agreement, and each of their
subparts, which are considered material terms of this Agreement.

 

13.   Non-Disclosure of This Agreement.  Employee agrees that the terms of this
Agreement shall remain confidential and that she will not disclose, disseminate
and/or publicize, or cause or permit to be disclosed, disseminated and/or
publicized any of the terms of this Agreement, directly or indirectly,
specifically or generally, to any person, corporation, association or
governmental agency or other entity except: (a) to the extent necessary to
report income to appropriate taxing authorities; (b) in response to an order of
a court of competent jurisdiction or subpoena issued under the authority
thereof; or (c) in response to any subpoena issued by a state or federal
government agency; provided, however, that notice of receipt of such judicial
order, inquiry or subpoena shall immediately be communicated to the Bank’s
President telephonically, and confirmed immediately thereafter in writing, so
that the Bank will have the opportunity to intervene to assert what rights it
may have to non-disclosure prior to Employee’s response to the order, inquiry or
subpoena.  The non-disclosure obligations imposed by this Agreement are
ongoing.  Any violation of the terms of this Paragraph will be considered a
material breach.

 

--------------------------------------------------------------------------------


 

14.   No Admission of Liability.  This Agreement does not constitute an
admission of any kind by the Bank.

 

15.   Governing Law.  This Agreement shall be construed under the laws of the
State of California, both procedural and substantive.

 

16.   Arbitration.  Any and all disputes or claims arising out of or in any way
related to this Agreement, including without limitation, fraud in the inducement
of this Agreement, or relating to the general validity or enforceability of this
Agreement, as well as any claims arising out of Employee’s employment with or
separation from employment with the Bank shall be submitted to final and binding
arbitration before an arbitrator of the American Arbitration Association (“AAA”)
or other mutually agreeable alternative dispute resolution company in Los
Angeles County in accordance with the rules of that body governing employment
disputes.  The prevailing party shall be entitled to reasonable costs and
attorneys’ fees.  Judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.

 

17.   Waiver.  The failure to enforce any provision of this Agreement shall not
be construed to be a waiver of such provision or to affect the validity of this
Agreement or the right of any party to enforce this Agreement.

 

18.   Modification.  No amendments to this Agreement will be valid unless
written and signed by Employee and an authorized representative of the Bank.

 

19.   Severability.  If any sentence, phrase, paragraph, subparagraph or portion
of this Agreement is found to be illegal or unenforceable, such action shall not
affect the validity or enforceability of the remaining sentences, phrases,
paragraphs, subparagraphs or portions of this Agreement.

 

20.   Ambiguities.  Both parties have participated in the negotiation of this
Agreement and, thus, it is understood and agreed that the general rule that
ambiguities are to be construed against the drafter shall not apply to this
Agreement.  In the event that any language of this Agreement is found to be
ambiguous, each party shall have an opportunity to present evidence as to the
actual intent of the parties with respect to any such ambiguous language.

 

21.   Entire Agreement/Integration. This Agreement, and the Employment
Agreement, constitute the entire agreement between Employee and the Bank
concerning the terms of Employee’s employment with and separation from the Bank
and the compensation related thereto.  No covenants, agreements,
representations, or warranties of any kind have been made to any party hereto. 
All prior discussions and negotiations have been and are merged and integrated
into, and are superseded by, this Agreement.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  THE UNDERSIGNED AGREE TO THE TERMS OF THIS AGREEMENT AND
VOLUNTARILY ENTER INTO IT WITH THE INTENT TO BE BOUND THEREBY.

 

--------------------------------------------------------------------------------


 

Dated: May 23, 2006

/s/ Angelina Bingham

 

Angelina Bingham

 

 

 

 

Dated: May 23, 2006

1st Century Bank, National Association

 

 

 

/s/ Richard S. Cupp

 

By: Richard S. Cupp

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------